Citation Nr: 1235050	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-13 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) and anxiety disorder with alcohol dependence, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

The Veteran served on active duty in the Navy from June 1984 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.


FINDING OF FACT

The Veteran's service-connected PTSD and anxiety disorder with alcohol dependence is manifested by symptomatology no worse than anxiety, depression, intrusive thoughts, avoidance, impaired impulse control, difficulty adapting to stressful circumstances, hypervigilance, and Global Assessment of Functioning (GAF) scores ranging from 45 to 55.


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 50 percent for PTSD and anxiety disorder with alcohol dependence have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.130, Diagnostic Code (DC) 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a letter dated in March 2009 apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence informed the Veteran that an increase in his PTSD and anxiety disorder with alcohol dependence may be shown by doctor statements, physical and clinical evaluation results, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that VA has complied with its duty to assist the Veteran in the development of his claim.  Specifically, the RO obtained the Veteran's post-service VA treatment records.  He has submitted several lay statements.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  After a complete and thorough review of the claims file, the Board finds that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file.  Indeed, he has not contended otherwise.  

Additionally, pertinent VA examinations with respect to the issue on appeal were obtained in April 2009 and August 2011.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

There is simply no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case.  Thus, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  
II.  Analysis-Increased Schedular Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

Here, the RO granted service connection for anxiety in April 2005 and assigned a 10% evaluation.  In the September 2009 rating decision, the RO re-characterized the disability as PTSD and anxiety disorder and assigned a 30 percent evaluation, effective March 19, 2009 (date of receipt of the Veteran's increased rating claim).  In September 2011, the RO defined this disability as PTSD and anxiety disorder with alcohol dependence and increased the evaluation to 50 percent, effective March 19, 2009.

The Veteran's PTSD and anxiety disorder with alcohol dependence is rated under 38 C.F.R. § 4.130, DC 9411 for mental disorders.  According to the applicable rating criteria, a 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.  

A 70 percent evaluation will be awarded with evidence of "[o]ccupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships."  Id.  

A 100 percent total disability rating will be secured by a veteran who experiences "[t]otal occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including  maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

A Global Assessment of Functioning (GAF) score represents the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness," is also important in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v.  Brown, 8 Vet. App. 240, 243 (1995).  A GAF score of 41 to 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social,  occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American  Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, pg. 47 (4th ed., revised 1994) (DSM-IV). 

At the outset, the Board notes that the Veteran has received regular psychotherapy throughout the appeal period. 

Review of VA treatment records dated from May 2008 to March 2009 show that the Veteran, a retired Navy Seal, was having adjustment problems since leaving the military.  At his initial appointment, he related that he was in the process of getting a divorce and lived alone in his parents' beach house.  He reportedly had a nervous breakdown from September 2007 to March 2008, during which he felt depressed and had delusions of religious content.  He indicated that he had received counseling at the Veterans Center, but dropped out in December 2007.  The Veteran indicated that he had lost his job in February 2008 after "walking off" to avoid hurting a co-worker.  He then got a job working on a fishing boat, but had to quit due to knee pain.  He had recently obtained a job as assistant manager of security at a casino.  He complained of anxiety, anger outbursts, avoidance, and arousal.  He was vague about his alcohol use.  The Veteran was pleasant and neatly dressed.  He was flushed.  He was soft-spoken with normal speech.  His mood was "even keeled...good."  His attention was adequate.  Insight and judgment were fair.  He was prescribed medication, but expressed reluctance to taking it.  The clinician wrote "Veteran has not been employable due to mental health." 

In June 2008, he reported financial stress and paranoia about his wife's behavior toward him.  He planned to increase fun activities such as skeet shooting, fishing, and riding his motorcycle.  He indicated that he would seek support from his brother, a friend, and his family.  
A GAF of 45 was assigned in July 2008, at which time the Veteran reported feeling angry and anxious about his divorce.  He expressed sadness and anxiety after his sons returned home to their mother after a two-week visit.  He had been taking his medication on an intermittent basis.  He liked his new job and had plans to go out on a friend's boat.  In October 2008, the Veteran reportedly felt stable.

In November 2008, the Veteran was diagnosed with bipolar disorder with psychosis, anxiety not otherwise specified, history of panic attacks, and alcohol dependence.  In December 2008, the Veteran reported that he felt "pretty good" and had quit taking his medication.  He complained of sleep disturbance, irritability, and hypervigilance.  He reported racing thoughts of his wife on the way to work, but stated that he could "control it."

In January 2009, the Veteran reportedly was "doing better" along with a decrease in symptoms.  He slept with a pillow against his neck "due to feeling neck could be slit."  He reported racing thoughts about current stressors, to include the divorce, and daily anxiety.  Work was going well, and he stated that he did not want to "screw it up." The Veteran still was not taking his medication on a regular basis.

In February 2009, the Veteran reported that his divorce was final and that he had a new girlfriend.  He felt great.  He also reported "a little anxiety" and irritability while at work, but was "able to get through it."  Later that month, he denied suicidal thought, obsessive thoughts, panic attacks, and manic symptoms.  Occasionally he had delusions, at which time he took his medication with good effect.  A GAF of 55 was assigned.

The Veteran was afforded a VA examination in April 2009.  He complained of feeling anxious in that he was easily irritated, tense, restless, and jittery.  He reported intrusive thoughts, avoidance, loss of interest in activities, daily irritability, and a chronic sleep disturbance.  He had been employed for the past ten months as a full-time security supervisor at a casino.  He still lived at his parents' beach house.  He was divorced and had been in a new relationship for four months.  He felt that his ex-wife had alienated the children from him.  He related a long history of conflict with family, friends, coworkers, and strangers.  However, the current degree and quality of his social relationships was good.  The Veteran enjoyed riding his motorcycle.  He admitted to drinking a lot, but had never missed a day of work due to excessive drinking.  His described his concentration as "all right."  

Examination revealed that the Veteran was pleasant, casually attired, adequately groomed, and exhibited good eye contact.  His speech was normal.  Memory appeared to be grossly intact, although this was not formally measured.  He was attentive and focused.  His described mood was anxious.  His affect was anxious, situtationally appropriate, and congruent with the stated mood.  Thought process was normal.  Insight and judgment were intact.  He denied suicidal thoughts.  He was able to maintain activities of basic living.  Testing revealed that testing was "consistent with a self-report of moderate-to-severely depressed mood."  The diagnoses included PTSD, chronic, moderate, and anxiety disorder by previous diagnosis.  A GAF score of 55 was assigned.  The examiner concluded that the Veteran was moderately impaired in the social domain and seriously impaired in the occupational domain based on his history of altercations with supervisors, coworkers, and others.  However, the examiner also noted that the Veteran was successfully working as a security supervisor.  He determined that "the veteran's PTSD alone is not likely to have a major negative impact on his ability to continue to work and the veteran should be expected to continue to work."  He also noted that "the veteran should not be considered disabled in the occupational domain on the basis of his PTSD alone."

A May 2009 VA treatment record shows that the Veteran was agitated and angry at his ex-wife.  He felt frustrated at work and had lost his temper a few times.  He and his girlfriend were "doing good."  He denied suicidal ideation.  He thought about hurting others, but denied intent or plan.  He denied audio or visual hallucinations, but sometimes "start[ed] to get messages" at which time he told himself "it is not real."  The Veteran was pleasant and cooperative, and his affect was restricted.  Thought processes were linear and goal directed.  Insight and judgment were fair.  The diagnoses included bipolar type mood disorder due to PTSD and alcohol dependence.  A GAF of 51 was assigned.

Lay statements submitted by the Veteran's brother, co-worker, and girlfriend describe problems the Veteran has at work, such as struggling not to lose his temper and yelling at people.

In July 2009, the Veteran reported that his mood was "good . . . pretty even."  He had connected with his kids during their visit.  He was still working as a security guard.  The medication was helping in that he was not ruminating so much.  He was also sleeping better.  He reported some anxiety and irritability, but it was manageable.  He denied suicidal or homicidal ideation.  He denied audio or visual hallucinations; he reported sometimes seeing a "connection" between things, but was able to "fight it off."  He complained of intrusive thoughts, flashbacks, and nightmares.  The clinician noted that the Veteran had insight connected with hypervigilance and irritability, more insight that medication was useful and necessary, and more self-awareness of when to use coping skills.

In September 2009, the Veteran left a voice mail message stating that he was depressed and "taking time out of work."  He reported a lot of stress with respect to an impending court date.  He also reported low energy and irritability that was improving.   On follow-up, the Veteran related severe stress related to his divorce and finances.  He had recently missed 4-5 days of work due to anxiety.  He denied psychosis, panic attacks, and suicidal thoughts.  A GAF score of 50 was assigned.

In October 2009, the Veteran related having suicidal thoughts "pop" into his head, but denied intent or plan.  He was depressed, but able to get things done around the house.  He reportedly felt more anxious and "closed-in" at work.  

In November 2009, the Veteran reportedly felt stable.  He denied suicidal thoughts and psychosis.  He had episodes of severe anxiety and called in sick to work "typically once a month or more."  The diagnoses included chronic PTSD; psychosis not otherwise specified due to PTSD, in remission; bipolar disorder due to PTSD, mood improved; and alcohol dependence, decreasing alcohol.  A GAF of 52 was assigned.

In January 2010, the Veteran reported feeling depressed and was distressed about not seeing his children over the holidays.  His girlfriend and family were supportive.  He denied psychosis.  He reported suicidal thoughts, but denied intent or plan.  He had run out of his medication.  He had gone to the Veterans Center and was told to "get help for alcohol."  The clinician noted that the Veteran's PTSD symptoms were "prominent."

In December 2010, the Veteran reported feeling after resuming his medication.  He felt "middle of the road somewhere."  He was sleeping all night and denied nightmares.  He was content staying at home and avoided crowds.  He had a good relationship with his girlfriend.  He continued to work at the casino, but felt "very anxious" when he was on the floor.  A GAF score of 51 was assigned.

The Veteran was afforded a second VA examination in August 2011.  He reported excessive worry about multiple stressors, difficulty concentrating, intrusive thoughts, flashbacks, avoidance, irritability, and hypervigilance.  He denied sleep disturbance and panic attacks.  His children were "coming around" now that they were older.  He had lived with his girlfriend for about a year, and she was "very supportive, patient, wonderful."  He had regular contact and got along well with his mom, stepfather, brother, and sister.  He occasionally had friends come over to watch television.  He had been fishing in the past year.  He had a motorcycle that he used to enjoy riding, but now he had "trouble getting up the energy to go."  He reported drinking 12 beers daily for the past two months, which he related to an upcoming court date.  Prior to that time, he had decreased his drinking.  He used all of his sick leave - about two weeks per year - for those days when he felt especially stressed out and depressed.  He had to write reports for his job and sometimes had trouble concentrating.  He sometimes lacked motivation to do his job.  He reported yelling at someone at work once a week.  Once he had been called into Employee Relations after another employee complained.  He worried about his manager leaving because someone else might not understand him as well.  

The clinician diagnosed PTSD, generalized anxiety disorder, psychotic disorder, and alcohol disorder.  He determined there was insufficient evidence to diagnosis bipolar disorder.  He also determined that the origins of the Veteran's psychosis disorder were unclear, but noted that it had been controlled with medication since March 2008 and that the Veteran was not currently disabled by psychotic symptoms.  The clinician concluded that there was occupational and social impairment with reduced reliability and productivity, and that it was not possible to differentiate which portion of this impairment was caused by each mental disorder.  He also concluded that the Veteran suffered from depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, suicidal ideation, and impaired impulse control.  He determined that the generalized anxiety disorder caused the majority of the Veteran's symptoms, and that it was difficult if not impossible to determine the degree to which alcohol use contributed to his difficulties functioning.  

Based on a review of this pertinent evidence of record, the Board finds that a rating in excess of 50 percent is not warranted.  The Veteran's symptoms, as evidenced by the findings reported from VA treatment records dated May 2008 to March 2009, as well as VA examinations conducted in April 2009 and August 2011, do not show suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411 (discussing the evidence necessary for the next higher evaluation of 70 percent). 

While the Veteran had suicidal ideation in October 2009 and January 2010, he was not shown to be in persistent danger of hurting himself or others.  His speech has been repeatedly found to be normal.  Near-continuous panic attacks, depression, obsessional ritual, and persistent delusions or hallucinations have not been exhibited.  There are two references to occasional vague delusions in February and May 2009.  However, all VA examiners and clinicians report that the Veteran is oriented with logical thoughts and no evidence of psychoses.  He has maintained normal hygiene.  Furthermore, the Veteran's GAF scores are essentially indicative of moderate symptoms, which are consistent with a 50 percent rating.  Although the August 2011 VA examiner's found that the Veteran suffered from impaired impulse control, the collective evidence of record does not show occupational and social impairment with deficiencies in most areas. 

The Board acknowledges the Veteran's claim that he has trouble getting along with co-workers.  However, he maintains good relationships with his supervisor, wife, mother, stepfather, sister, brother, and at least one friend, thus ruling out an inability to maintain relationships.  [The currently-assigned 50 percent evaluation for his service-connected PTSD and anxiety disorder with alcohol dependence contemplates difficulty in establishing and maintaining effective work and social relationships.]

The Board also acknowledges the April 2009 VA examiner's opinion that the Veteran's occupational impairment was serious in intensity.  However, the extent of symptoms described by the April 2009 examiner is not consistent with the symptoms described by various VA clinicians, including the Veteran's psychotherapist.  Although the August 2011 VA examiner did not attempt to separate the effects of the Veteran's psychotic disorder from his PTSD and anxiety, the evidence shows that he continues to generally function satisfactorily and has not experienced any psychosis during the appeal period.

The Veteran has been found to have symptoms associated with a bipolar disorder and psychosis, in addition to symptoms of PTSD.  Here, in the absence of a medical opinion separating the effects of the Veteran's service-connected PTSD from any nonservice-connected psychiatric disability, the Board has resolved all reasonable doubt in the Veteran's favor and has considered all of his psychiatric symptomatology in evaluating the severity of the service-connected PTSD.  Mittleider v. Brown, 11 Vet. App. 181 (1998).  Yet, for the reasons discussed herein, the evidence of record does not warrant a rating higher than the currently-assigned 50 percent evaluation at any time during the current appeal. 

Consequently, the criteria for the assignment of a schedular rating in excess of 50 percent for PTSD are not met.  The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b)  (West 2002).
In reaching these conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or the written statements from his brother, girlfriend, and co-worker.  However, inasmuch as the objective evidence does not otherwise substantiate his subjective complaints, his assertions do not suffice to assign a higher rating for PTSD and anxiety disorder with alcohol dependence.  The current level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted at any time during the current appeal.  Hart, supra.  For these reasons, the Veteran's PTSD and anxiety disorder with alcohol dependence cannot be said to more nearly approximate the criteria required for a 70 percent rating.  In other words, the disability picture evident in the record demonstrates that the Veteran's disability is adequately evaluated by the currently-assigned 50 percent rating throughout the appeal period.  

III.  Additional Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  The current disability rating takes into consideration both occupational and social impairment.  The Veteran's subjective and objective symptoms are contemplated in the rating criteria and are allowed for in his disability rating.  There is nothing unusual in his specific case of complaints of anxiety, depression, intrusive thoughts, irritability, avoidance, or hypervigilance that renders the rating schedule inadequate to address these problems.  Therefore, no extraschedular referral is required.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran has worked full-time throughout the appeal period.  Neither he, nor a VA examiner, has concluded that the Veteran has total occupational impairment due to his symptoms.  Therefore, any inferred TDIU claim is inapplicable in this case.


ORDER

Entitlement to an increased evaluation for PTSD and anxiety disorder with alcohol dependence, currently evaluated as 50 percent disabling, is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


